Citation Nr: 1013370	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory 
disability.

4.  Entitlement to special monthly compensation based on aid 
and attendance/housebound.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1989 to 
November 1989.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  

In February 2009, the Veteran and a witness, R.A., testified 
before the Decision Review Officer in Cleveland, Ohio.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The competent credible clinical evidence of record 
reflects that the Veteran does not have bilateral hearing 
loss disability for VA purposes.

2.  The Veteran is deemed less than credible with regard to 
the onset date of tinnitus.

3.  The competent credible evidence of record reflects that 
the Veteran's bilateral tinnitus was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to the Veteran's 
active service.

4.  The competent clinical evidence of record does not 
establish that the Veteran has a current respiratory system 
disability causally related to active service.

5.  The competent clinical evidence of record reflects that 
the Veteran is able to manage his care, to include dress and 
bath himself and ambulate without assistance, does not have 
prosthetic or orthopedic appliances, does not require care on 
a regular basis to protect himself from his daily 
environment, is not bedridden, and is not housebound. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1154, 5107(West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, and may not be presumed (as an organic disease of 
the nervous system) to have been so incurred or aggravated.  
38  U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  A respiratory system disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1131, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

4.  The requirements for special monthly compensation based 
on aid and attendance/housebound have not been met. 38 
U.S.C.A. §§ 1114, 1134, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.350, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the Veteran in April 2007, VA informed 
the Veteran of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The correspondence also notified the Veteran that 
a disability rating and effective date would be assigned, in 
the event of award of the benefit(s) sought, as required by 
the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does comply with the express requirements of the law as found 
by the Court in Pelegrini.  The Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notice.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), private and 
VA treatment and examination records, and the statements of 
the Veteran and a witness in support of his claims, to 
include their testimony at a Decision Review Officer hearing 
in February 2009.  The Board has carefully reviewed the 
statements and concludes that there has been no 
identification of further available evidence not already of 
record with regard to the Veteran's claims.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims for which VA has a duty to attempt to 
obtain.  

The record reflects that the Veteran is in receipt of Social 
Security Administration (SSA) benefits.  (See May 2007 VA 
social work progress note, and October 2000 VA Form 21-526).  
There is no indication in the claims file that the Veteran's 
SSA is related to his claims for bilateral hearing loss 
disability, tinnitus, or a respiratory disability; therefore, 
VA's duty to assist does not require it to review the SSA 
records with regard to those claims.  Golz v. Shinseki, No. 
09-7039 (Fed. Cir.) (Jan. 4, 2010).  With regard to the 
Veteran's claim for entitlement to special monthly 
compensation based on aid and attendance, the Board finds 
that a remand to obtain these records is not necessary.  In 
this case, the Board finds that the Veteran has not been 
prejudiced by lack of the SSA records because the claims 
folder contains multiple VA examination and treatment records 
subsequent to the Veteran's receipt of SSA benefits.  There 
is no reason to believe that the SSA records may give rise to 
pertinent information.  It is noted that the Veteran avers he 
began receiving SSA benefits prior to October 2000.  The 
Veteran filed his claim for entitlement to special monthly 
compensation in 2007, after prior RO denials in September 
2002 and April 2003.  Because SSA records would pertain to 
the Veteran's disability prior to October 2000, and medical 
records from a more current time period are associated with 
the claims file, the Board finds that the evidence of record 
is sufficient to establish the Veteran's disability picture.  
The Veteran has not provided any indication, and the medical 
records do not contain any indication, that SSA records may 
contain pertinent information; therefore, the Board finds 
that VA does not have a duty to obtain them. 

A VA examination and opinion with respect to the issue 
entitlement to special monthly compensation based on aid and 
attendance/housebound was obtained in March 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination/opinion obtained in this case is adequate, as the 
opinion is predicated on a review of the Veteran's claims 
file, an interview with the Veteran, and observations of the 
Veteran.  It considers the pertinent evidence of record, to 
include the statements of the Veteran with regard to his 
activities and abilities.  

The Board finds that VA examinations with regard to the 
issues on entitlement to service connection for bilateral 
hearing loss disability, tinnitus, and a respiratory 
disability, are not warranted.  The Secretary's obligation 
under 38 U.S.C. § 5103A(d) to provide the Veteran with a 
medical examination or to obtain a medical opinion occurs 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent evidence on file for the Secretary to 
make a decision on the claim. McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006).  The evidence of record does not establish 
a current disability, or persistent or recurrent symptoms, of 
a disability with regard to bilateral hearing loss disability 
or a respiratory disability.  There is no indication that the 
Veteran's complaint of shortness of breath in August 2007 is 
in anyway related causally related to active service.  To the 
contrary, the examiner noted that it was likely from the 
Veteran's  weight and reconditioning.  With regard to 
tinnitus, a June 2006 VA medical record reflects that the 
Veteran did not have ringing in the ears.  An August 2008 VA 
medical record notes a complaint of tinnitus; however, there 
is no indication that it is causally related to active 
service.  The Veteran's service treatment records are 
negative for hearing loss, tinnitus, or respiratory 
complaints.  Based on the foregoing, examinations are not 
warranted pursuant to McLendon.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  The Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss disability and, or, 
tinnitus, as organic diseases of the nervous system, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Special monthly compensation (SMC) is a special statutory 
award in addition to awards based on the schedular 
evaluations provided by the diagnostic codes in VA's rating 
schedule.  Claims for SMC, other than those pertaining to 
one-time awards and an annual clothing allowance, are 
governed by 38 U.S.C.A. § 1114 (k)-(s) and 38 C.F.R. §§ 3.350 
and 3.352.  If a Veteran, as the result of service-connected 
disability, is so helpless as to be in need of regular aid 
and attendance, or is permanently bedridden, an increased 
rate of compensation, i.e., "special" monthly compensation is 
payable. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b (3) and 
(4).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Bilateral Hearing Loss Disability

The first element of a claim for service connection is that 
there must be evidence of a current disability.  Evidence 
must show that the Veteran currently has the disability for 
which benefits are being claimed.  Degmetich v. Brown, 104 F. 
3d 1328, 1332 (1997) 

The evidence of record includes an October 2008 audiological 
assessment record.  The record reflects that the Veteran 
complained of difficulty hearing in noisy and group 
situations.  The examiner noted that puretone thresholds 
could not be obtained due to inconsistent behavioral 
responses bilaterally.  Speech discrimination scores of 96 
percent were obtained bilaterally at 65 decibels.  The 
examiner opined that due to normal tympanograms, reflexes 
present at normal hearing levels, normal otoacoustic 
emissions results, and excellent speech discrimination 
scores, it is likely that the Veteran has normal hearing 
sensitivity.  

There is no clinical evidence of record that the Veteran has 
a hearing loss disability.  As a service connection claim 
requires, at a minimum, medical evidence of a current 
disability, entitlement to service connection for bilateral 
hearing loss is not warranted in this case.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Tinnitus

An October 2008 audiological assessment record reflects that 
the Veteran reported constant ringing bilaterally.  No 
diagnosis, onset date, or etiology was noted.  
Even if the Veteran had a current diagnosis of tinnitus, the 
Board finds, for the reasons noted below, that service 
connection is not warranted.  

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran has not averred that he was exposed to 
acoustic trauma in service.  His STRs are negative for any 
complaints of, or treatment for, tinnitus.  A July 1989 STR 
reflects that the Veteran was not assigned to noise hazardous 
areas at that command.  In addition, an April 1990 VA 
examination report reflects that the Veteran was transferred 
from naval basic training to a training school for two 
months, was subsequently hospitalized for three weeks, and 
was discharged from the service in November 1989.  There is 
no evidence of record that the Veteran was exposed to 
acoustic trauma as consistent with the circumstances of his 
service. 38 U.S.C.A. § 1154(a) (West 2002).  Nevertheless, 
even if the Board were to concede acoustic trauma, the third 
element for entitlement to service connection has not been 
met. 

The third element of a claim for service connection is 
medical evidence, or in certain circumstances, lay evidence, 
of a nexus between the current disability and the in-service 
disease or injury.  There is no such nexus in the appellant's 
claim.

The earliest clinical evidence of record that the Veteran 
complained of, or sought treatment for tinnitus, is an 
October 2008 VA audiological report.  The October 2008 
examiner did not opine as to an etiology of the Veteran's 
tinnitus.  

At the February 2009 DRO hearing, the Veteran testified that 
he "kind of" remembered having some kind of hearing loss or 
tinnitus in service, but then testified that he did not know 
exactly when it started.  (See DRO hearing transcript, page 
1).  In addition, a June 2006 VA medical record specifically 
reflects that the Veteran did not have ringing in the ears.  
The Board notes that the Veteran is considered competent to 
report the observable manifestations of his claimed 
disability. See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation").  
Further, the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements incredible, but 
that such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  In the present case, not only is there an 
absence of any corroborating medical evidence supporting the 
Veteran's assertion that his tinnitus is causally related to 
active service, there is also evidence that he denied 
tinnitus in June 2006.

As noted above, the earliest clinical evidence of record that 
the Veteran complained of, or sought treatment for tinnitus, 
is October 2008, approximately 19 years after separation from 
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In sum, the evidence reflects the Veteran's denial of 
"ringing in the ears" in June 2006, and an absence of 
complaint of tinnitus until more than 19 years after the 
Veteran separated from military service.  In the absence of 
demonstration of continuity of symptomatology, or a competent 
clinical opinion relating any current tinnitus to service, 
such initial demonstration is too remote from service to be 
reasonably related to service.  As the preponderance of the 
evidence is against the claim, service connection for 
tinnitus is not warranted. See Gilbert, supra.



Respiratory Disability

There is no competent clinical evidence of record that the 
Veteran has a respiratory disability.  The Veteran testified 
at the February 2009 DRO hearing that "once in a while, more 
than often, [he has] a difficult time breathing, and catching 
[his] breath."  Shortness of breath, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999). 

In addition, there is no indication that the Veteran's 
shortness of breath is causally related to active service.  
An August 2007 VA internal medicine outpatient note reflects 
that the VA examiner opined that the Veteran's shortness of 
breath with stairs and exertional activities is likely from 
the Veteran being 70 pounds overweight and from the Veteran's 
deconditioning.  

Finally, the Veteran has not averred that his shortness of 
breath began in service or shortly thereafter.  At the 
February 2009 DRO hearing, the Veteran testified that he has 
had shortness of breath for approximately five years.  Thus, 
putting the onset date in approximately 2004, approximately 
15 years after separation from service.  In this regard, the 
Board notes that a July 1998 behavioral health assessment for 
hospitalization form reflects that the Veteran reported that 
he was short of breath and needed oxygen; however, there is 
no evidence that this was a chronic problem, and this is 
still approximately nine years after separation from service.   

Without competent clinical evidence of a respiratory 
disability causally related to active service, service 
connection is not warranted.  See Brammer, supra.  See also 
Gilbert, supra.

Special Monthly Compensation

The Veteran is service-connected for paranoid schizophrenia, 
evaluated as 100 percent disabling, effective from August 
2000.  The Veteran is not service-connected for any other 
disabilities.  Historically, the RO previously denied 
entitlement to special monthly compensation by rating 
decisions in September 2002 and April 2003.  In May 2006, the 
Veteran filed a new claim for entitlement to special monthly 
compensation based on aid and attendance and/or housebound.

Under 38 U.S.C.A. § 1114(l), a Veteran who is permanently 
bedridden or is so helpless as to be in need of regular aid 
and attendance, is entitled to special monthly compensation.  
38 C.F.R. § 3.350(b).

Under 38 U.S.C.A. § 1114(s) a Veteran who has a service-
connected disability rated as total and by reason of such 
Veteran's service connected disability is permanently 
housebound, is entitled to special monthly compensation.  The 
term "permanently housebound" will be considered to have 
been met when the Veteran is substantially confined to such 
Veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to a service 
connection disability which it is reasonably certain will 
remain throughout such Veteran's lifetime.  

The evidence of record, as discussed below, does not reflect 
that the Veteran is bedridden, in need of regular aid and 
attendance, or housebound. 

First, there is no evidence that the Veteran is 
"bedridden".  "Bedridden" means that a condition, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed will not suffice. 38 C.F.R. § 3.352(a).  A March 
2009 VA examination report reflects that the Veteran 
ambulated independently and was not permanently bedridden.  
The record reflects that the Veteran reported that he stays 
in bed a great deal, but the reasons were unclear.  When 
asked by the examiner why he stayed in bed, the Veteran 
reportedly stated, "I don't know.  Aren't you supposed to 
stay in bed to get this aid?"  He reported that he walked to 
the store twice a week, alone and without difficulty, and is 
usually accompanied by someone if he has to take public 
transportation.  Other VA medical records also reflect that 
the Veteran's condition did not require him to remain in bed, 
nor did he.  A May 2006 preventive medicine risk assessment 
screening note reflects that the Veteran was educated on the 
benefits of regular exercise, including the benefits of 
exercise related to weight loss.  A May 2007 VA medical 
record reflects the Veteran had lost weight due to exercise 
and biking.  A July 2007 mental health note reflects that the 
Veteran had taken a Greyhound bus from California to Ohio.  
An August 2007 internal medicine outpatient note reflects 
that the Veteran gets tired with walking one block.  There is 
no competent clinical evidence of record that the Veteran is 
bedridden.

Second, there is no competent clinical evidence of record 
that the Veteran is so helpless as to be in need of regular 
aid and attendance.  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of a claimant to dress or undress him 
or herself, or to keep him or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to 
feed him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his or her daily environment.  "Bedridden," i.e., the Veteran 
is actually required to remain in bed, will be a proper basis 
for the determination.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the Veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the Veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the Veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the Veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. 38 C.F.R. § 3.352(a).

The evidence of record reflects that the Veteran is able to 
dress himself.  There is no evidence of record that the 
Veteran is unable to keep himself clean and presentable.  
There is no evidence of record that the Veteran is unable to 
feed himself.  The March 2009 VA examination report reflects 
that the Veteran manages self care and is able to bathe and 
dress himself, although sometimes his fiancé helps with his 
back.  VA psychiatry medication management records reflect 
that he was neat and clean and fairly or appropriately 
dressed (See February 2009, April 2009, and May 2009 
psychiatry medication management notes).  A September 2006 VA 
record reflects that the Veteran continued to function quite 
well and his hygiene and grooming continued to be excellent.  

There is no evidence that the Veteran has any prosthetic or 
orthopedic appliance for which he needs help.  There is no 
evidence of record that the Veteran needs care or assistance 
on a regular basis to protect himself from hazards or 
dangers.  The March 2009 VA examination report reflects that 
the Veteran does not require assistance of another person to 
protect him for the ordinary hazards of daily living or his 
daily environment.  

The Veteran avers that he is not able to keep his home clean, 
cook, or shop, without regular assistance due to his 
attention span and memory.  (See June 2006 VA primary care 
initial evaluation note, DRO hearing transcript, page 3, 
September 2006 VA psychosocial assessment note, October 2006 
psychiatry outpatient note, and March 2009 VA examination 
report).  The March 2009 VA examiner stated that it was not 
clear as to what specifically precludes the Veteran from 
doing these tasks.  The Board notes that, at the February 
2009 DRO hearing, the witness testified that she cooked or 
cleaned "up to two or three times a week" for the Veteran.  
A June 2006 VA primary care report reflects that the 
Veteran's niece helps with chores and cleaning because the 
Veteran "leaves the stove on and trashes the place."  The 
Board finds that such assistance, while possibly helpful to 
the Veteran, does not reflect that the Veteran is in need of 
regular aid and attendance within the meaning of 38 C.F.R. 
§ 3.352.  The VA medical records reflect that the Veteran 
himself was encouraged to perform small chores daily to keep 
his home clean. (See October 2006 psychiatry outpatient 
note).

Third, the evidence of record does not establish that the 
Veteran is housebound.  If the Veteran does not qualify for 
increased benefits for aid and attendance, increased 
compensation benefits may still be payable if the Veteran has 
a single permanent disability rated 100 percent disabling, 
and has either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
is permanently housebound by reason of service-connected 
disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).  A Veteran is "permanently housebound" when he is 
substantially confined to his house (ward or clinical areas, 
if institutionalized) or immediate premises due to service-
connected permanent disability or disabilities. 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i)(2).

For purposes of housebound benefits, the Court held that 
being "substantially confined" to the home means an inability 
to leave to earn an income.  Absent a regulation by the 
Secretary defining the term "substantially confined," the 
Court held that the term may conceivably be more broadly 
construed.  It found that Congress intended to provide 
additional compensation for Veterans who were unable to 
overcome their particular disabilities and leave the house in 
order to earn an income, as opposed to an inability to leave 
the house at all.  Hartness v. Nicholson, 20 Vet. App. 216, 
220-22 (2006); cf. Howell v. Nicholson, 19 Vet. App. 535, 540 
(2006) (substantially confined means the inability to leave 
the house except in instances of seeking medical treatment).

In addition, VA General Counsel Opinion VAOPGCPREC 6-99 (July 
7, 1999) held that entitlement to SMC for housebound benefits 
under Section 1114(s) cannot be based on a TDIU.

The March 2009 VA examination report reflects that the 
Veteran is not restricted to his home or the immediate 
vicinity.  The Veteran has not averred, and the evidence does 
not reflect, that he is housebound or unable leave the house 
to earn an income.  The evidence clearly reflects that the 
Veteran is able to leave his house when desired.  As noted 
above, the evidence reflects that he goes to the store alone 
without difficulty.  Between 2006 and 2009, the Veteran moved 
from California to Ohio, lived in a hotel, lived in an 
efficiency, and expressed an interest in living in a group 
home.  He was advised to exercise at a gym every day, 
encouraged to join a weight loss program and strongly 
encouraged to become employed.  (See April 2007 and March 
2008 psychiatry outpatient notes).

Based on the above stated reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for entitlement to SMC.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  Accordingly, the Board concludes 
that entitlement to SMC based on aid and assistance or 
housebound status is not warranted.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

2.  Entitlement to service connection for tinnitus is denied.

3.  Entitlement to service connection for respiratory 
disability is denied.

4.  Entitlement to special monthly compensation based on aid 
and attendance or housebound is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


